Order

Upon reading and filing plaintiffs’ motion for an order compelling discovery, defendant’s motion for a protective order and request for permission for immediate appeal, and plaintiffs’ response thereto, upon all other papers and proceedings had herein, and upon review by the court of each of the documents defendant has submitted in camera, it is hereby
Ordered that plaintiffs’ motion be granted, with the exceptions noted infra, and it is further
Ordered that defendant’s cross motion be granted in part to the extent indicated infra in this order, and it is further
Ordered that documents 2, 4 (with the exception of the attached letter from the Deputy Secretary, dated October 20, 1977), 5, 6 (with the exception of page 6 of said document), 7, 9 (with the exception of the entire paragraph under the heading II OAS Consultations on page 2, lines 23 through 29), 11, 13 and 14 be, and the same hereby *283are released to plaintiffs for the purpose of inspection and copying, and it is further
Ordered that documents 12 and 15 not be released to plaintiffs, and it is further
Ordered that:
1. With the exception of the documents 12 and 15 and parts of documents 4, 6 and 9 listed above in this order, the court orders that all the remaining documents requested by the plaintiff and submitted by the defendant to the court in camera shall be made available by the clerk of the court, at the office of the clerk, for examination by counsel for plaintiff, their legal associates and office personnel actively assisting in this litigation, within ten days of the entry of this order. Counsel for defendant may be present during this examination, if desired.
2. The clerk of the court shall retain under seal the documents as to which access is permitted by plaintiff and shall not allow access to them by any person other than the court and the persons specified in paragraph 1.
3. This order is without prejudice to the right of either party to make further application to the court for use for purpose of this litigation of any of the specified documents requested by the plaintiff and submitted by the defendant to the court in camera.
4. Until further order of the court, the clerk of the court shall retain under seal the documents and parts of documents excepted above as to which defendant’s claim of privilege has been sustained.